Case 9:17-cv-80495-KAM Document 508 Entered on FLSD Docket 11/05/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                  CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN

  CONSUMER FINANCIAL PROTECTION
  BUREAU, et al.,

              Plaintiff,

         v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  and OCWEN LOAN SERVICING, LLC,

              Defendants.


                  CASE NO. 9:17-CV-80496-MARRA/MATTHEWMAN

  OFFICE OF THE ATTORNEY GENERAL,
  THE STATE OF FLORIDA,
  Department of Legal Affairs,

  and

  OFFICE OF FINANCIAL REGULATION,
  THE STATE OF FLORIDA,
  Division of Consumer Finance,

              Plaintiffs,

         v.

  OCWEN FINANCIAL CORPORATION, et al.,

              Defendants.


        OCWEN’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE ITS
        ANSWER TO THE FLORIDA PLAINTIFFS’ THIRD AMENDED COMPLAINT
Case 9:17-cv-80495-KAM Document 508 Entered on FLSD Docket 11/05/2019 Page 2 of 5



         Defendants, Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., Ocwen

  Loan Servicing, LLC, and PHH Mortgage Corporation (collectively, “Ocwen”), by and through

  the undersigned counsel and pursuant to Local Rule 7.1, move this Court for a brief extension of

  time to file its answer to the Third Amended Complaint of Plaintiffs the Office of the Attorney

  General of the State of Florida, and the Office of Financial Regulation of the State of Florida

  (collectively “Florida Plaintiffs”). The Florida Plaintiffs have informed Ocwen that they consent

  to the relief in this motion. Grounds for the motion are as follows:

         1.      The Florida Plaintiffs’ filed their Third Amended Complaint on November 1,

  2019 [DE 506].

         2.      The deadline for Ocwen to answer or otherwise respond to the Third Amended

  Complaint is November 15, 2019.

         3.      Ocwen respectfully submits that, based on the length and number of allegations in

  the Third Amended Complaint, Ocwen requires additional time to evaluate and respond to each

  allegation.

         4.      Ocwen requests a brief extension of time to answer the Third Amended

  Complaint to December 6, 2019.

         5.      Ocwen has reached out to the Florida Plaintiffs’ counsel to obtain their consent

  for the requested extension. The Florida Plaintiffs do not oppose the requested relief.

         6.      This request for an extension is not sought for purposes of delay and does not

  affect any other existing deadlines in this case for the Florida Plaintiffs or any other party.

         WHEREFORE, Ocwen respectfully requests the Court to grant it an extension until

  December 6, 2019 for it to answer or otherwise respond to the Third Amended Complaint.




                                                    1
Case 9:17-cv-80495-KAM Document 508 Entered on FLSD Docket 11/05/2019 Page 3 of 5



                      CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for Ocwen has
  conferred with counsel for the Florida Plaintiffs in good faith and that the Florida Plaintiffs do
  not oppose the relief requested herein.

                                                      /s/ Andrew S. Wein

   Dated: November 5, 2019                        Respectfully submitted,

                                                  /s/ Andrew S. Wein
                                                  Andrew S. Wein
                                                  Bridget Ann Berry
                                                  GREENBERG TRAURIG, P.A.
                                                  777 South Flagler Drive, Suite 300 East
                                                  West Palm Beach, FL 33401
                                                  Tel.: 561.650.7900
                                                  weina@gtlaw.com
                                                  berryb@gtlaw.com

                                                  Thomas M. Hefferon (pro hac vice)
                                                  Sabrina M. Rose-Smith (pro hac vice)
                                                  GOODWIN PROCTER LLP
                                                  1900 N Street, NW
                                                  Washington, DC 20036
                                                  Tel.: 202.346.4000
                                                  thefferon@goodwinlaw.com
                                                  srosesmith@goodwinlaw.com

                                                  Laura A. Stoll (pro hac vice)
                                                  GOODWIN PROCTER LLP
                                                  601 S. Figueroa Street
                                                  Los Angeles, CA 90017
                                                  Tel.: 213.426.2500
                                                  lstoll@goodwinlaw.com

                                                  Catalina E. Azuero (Florida Bar No. 821411)
                                                  GOODWIN PROCTER LLP
                                                  100 Northern Avenue
                                                  Boston, MA 02210
                                                  Tel.: 617.570.1000
                                                  cazuero@goodwinlaw.com

                                                  Attorneys for Defendants Ocwen Financial Corp.,
                                                  Ocwen Mortgage Servicing, Inc., Ocwen Loan
                                                  Servicing, LLC, and PHH Mortgage Corporation


                                                  2
Case 9:17-cv-80495-KAM Document 508 Entered on FLSD Docket 11/05/2019 Page 4 of 5



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served

  on November 5, 2019 via ECF on all counsel or parties of record listed below:

                                     Jennifer Hayes Pinder
                           Email: Jennifer.Pinder@myfloridalegal.com

                                       Sasha Funk Granai
                            Email: Sasha.Granai@myfloridalegal.com

                                         Victoria Butler
                           Email: Victoria.Butler@myfloridalegal.com

                                        Scott R. Fransen
                                 Email: Scott.Fransen@flofr.com

                                      Miriam S. Wilkinson
                               Email: Miriam.Wilkinson@flofr.com

                                      Anthony Cammarata
                              Email: Anthony.Cammarata@flofr.com

                                            Jean Healey
                                   Email: jean.healey@cfpb.gov

                                            Atur Desai
                                   E-mail: atur.desai@cfpb.gov

                                           Tianna Baez
                                  E-mail: tianna.baez@cfpb.gov

                                         Amanda Roberson
                                E-mail: amanda.roberson@cfpb.gov

                                       Stephanie Brenowitz
                              E-mail: stephanie.brenowitz@cfpb.gov

                                        Erin Mary Kelly
                                   E-mail: erin.kelly@cfpb.gov

                                          James Savage
                                 E-mail: james.savage@cfpb.gov




                                                 3
Case 9:17-cv-80495-KAM Document 508 Entered on FLSD Docket 11/05/2019 Page 5 of 5



                                      Greg Nodler
                             E-mail: greg.nodler@cfpb.gov

                                    Michael Posner
                           E-mail: michael.posner@cfpb.gov

                                Jack Douglas Wilson
                            E-mail: doug.wilson@cfpb.gov

                                    Shirley T. Chiu
                             E-mail: shirley.chiu@cfpb.gov

                                     Blaine Winship
                       E-mail: blaine.winship@myfloridalegal.com

                                    Joaquin Alvarez
                           E-Mail: Joaquin.alvarez@flofr.com


                                              /s/ Andrew S. Wein
                                              Andrew S. Wein




                                          4
